

115 HR 4623 IH: Cutting Useless and Redundant Bureaucrats (CURB) Act
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4623IN THE HOUSE OF REPRESENTATIVESDecember 12, 2017Mr. Rokita introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require each Executive agency to reduce the workforce of the agency after the enactment of a law
			 that requires the consolidation or elimination of a program or project
			 within the agency, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cutting Useless and Redundant Bureaucrats (CURB) Act. 2.Reduction of Executive agency staff due to mandated consolidation or elimination of programsIn any case in which a law is enacted that requires the consolidation or elimination of a program or project within an Executive agency (as defined in section 105 of title 5, United States Code), the head of such agency shall—
 (1)not later than 60 days after the date of enactment of such law, identify the number of agency full-time equivalent employees who worked on or administered each program or project of the agency authorized under Federal law, as such program or project was in effect on the day before such date, and publish such information on the agency’s website;
 (2)not later than 60 days after such date, identify the number of full-time equivalent employees who worked on or administered each such program or project, as such program or project was in effect on the day before such date, that has been eliminated or consolidated since such date;
 (3)not later than 1 year after such date, reduce the workforce of the agency by the number of full-time equivalent employees the agency identified under paragraph (2); and
 (4)not later than 1 year after such date, report to the Congress on— (A)the number of full-time equivalent employees associated with each program or project authorized under Federal law and administered by the agency;
 (B)the number of full-time equivalent employees who were determined to be associated with eliminated or consolidated programs or projects described in paragraph (2);
 (C)how the head of the agency has reduced the number of full-time equivalent employees as described in paragraph (3);
 (D)the average salary of the full-time equivalent employees described in subparagraph (B) whose positions were eliminated; and
 (E)the average salary of the full-time equivalent employees who work on or administer a program or project authorized under Federal law, disaggregated by employee function within each such program or project.
				